Citation Nr: 0735466	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for anxiety neurosis with somatization features.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's claim.

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2007, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002 & Supp. 2007) and who participated in this decision.  A 
transcript of that proceeding has been associated with the 
claims folder.

The Board notes that during the veteran's Travel Board 
hearing, several questions were raised regarding a prior 
rating reduction.  A rating decision dated in September 1974 
granted service connection for acne and assigned a 50 percent 
disability rating.  In November 1977, the veteran's 
disability rating was reduced from 50 to 30 percent 
disabling.  The Board assumes that this is the rating the 
veteran was referring to (as he is not service connected for 
any other disability).  As such, this issue is REFERRED back 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim of whether 
new and material evidence has been submitted sufficient to 
reopen a claim of entitlement to service connection for 
anxiety neurosis with somatization features.

In a VA Medical Center (VAMC) treatment note, dated in May 
2003, it was noted that the veteran was applying for Social 
Security Administration disability benefits.  There was no 
further indication as to whether the veteran was awarded 
benefits.  It does not appear that the RO attempted to obtain 
the Social Security Administration records used in a 
disability determination.  Pursuant to Littke v. Derwinski, 1 
Vet. App. 90 (1990), the RO/AMC should obtain all records 
associated with such determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that describes (1) the 
particular type of evidence necessary 
to substantiate any service connection 
elements that were found to be 
insufficiently shown at the time of the 
prior final VA denial, pursuant to Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

2.  The RO/AMC must obtain any records 
available from the Social Security 
Administration pertaining to the 
veteran, to include any medical records 
associated therewith.  If no records 
are available, a statement to that 
affect must be associated with the 
veteran's claims folder.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



